IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case Nos. 3:16-cr-099, 3:20-cv-031

JUDGE WALTER H. RICE

Vv.

RODRIGO GARCIA-LOZA,
Defendant.

 

DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
JUDGE'S REPORT AND RECOMMENDATIONS (DOC. #59);
DISMISSING WITH PREJUDICE MOTION TO VACATE UNDER 28
U.S.C. § 2255 (DOC. #58); DENYING CERTIFICATE OF
APPEALABILITY AND LEAVE TO APPEAL /N FORMA PAUPERIS:
JUDGMENT TO ENTER IN FAVOR OF PLAINTIFF AND AGAINST
DEFENDANT; CASE TO REMAIN TERMINATED

 

Based on the reasoning and citations of authority set forth by United States
Magistrate Judge Michael R. Merz in his Report and Recommendations, Doc. #59,
as well as upon a thorough de novo review of this Court’s file and the applicable
law, the Court ADOPTS said judicial filing and DISMISSES WITH PREJUDICE the
Motion to Vacate Under 28 U.S.C. 8 2255, Doc. #58. Although the parties were
notified of their right to file Objections to the Report and Recommendations, and of
the consequences of failing to do so, no Objections were filed within the time

allotted.
Given that Defendant has not made a substantial showing of the denial of a
constitutional right and, further, that the Court's decision herein would not be
debatable among reasonable jurists, and because any appeal from this Court's
decision would be objectively frivolous, Defendant is denied a certificate of
appealability and leave to appeal jn forma pauperis.

Judgment will be entered in favor of Plaintiff and against Defendant.

The captioned case shall remain terminated upon the docket records of the
United States District Court for the Southern District of Ohio, Western Division, at

Dayton.

Date: March 11, 2020 Lonnie id

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
